PER CURIAM.
This is an appeal of a summary final judgment entered in favor of appellees, Rudolph Leopold, Johanna Leopold, Theodore Andrews and Mary L. Andrews, and against appellant, E. Paul Wininger, in an action to determine title to a certain parcel of property.
The pleadings and affidavits reveal that there is a genuine issue of material fact precluding summary judgment; specifically, whether the deletion of appellant’s name from a warranty deed dated June 3, 1969 conveying the property occurred prior to or after the delivery of said deed. Since fact issues exist, summary judgment was prematurely entered and we, therefore, reverse and remand for further proceedings consistent with the views herein expressed. Rule 1.510(c) Fla.RCP (1975); Leaks v. Adeimy, 195 So.2d 47 (Fla.App. 1967).
Reversed and remanded for further proceedings.
CROSS and DOWNEY, JJ., and SCHULZ, GEORGE E., Associate Judge, concur.